ACCEPTED
                                                                            03-15-00263-CR
                                                                                    8017189
                                                                 THIRD COURT OF APPEALS
                                                                            AUSTIN, TEXAS
                                                                      11/30/2015 3:35:16 PM
                                                                          JEFFREY D. KYLE
                                                                                     CLERK
                         No. 03-15-00263-CR

                           In the                 FILED IN
                                           3rd COURT OF APPEALS
                    COURT OF APPEALS            AUSTIN, TEXAS
                          For the          11/30/2015 3:35:16 PM
             THIRD SUPREME JUDICIAL DISTRICT JEFFREY D. KYLE
                                                    Clerk
                         at Austin


           On Appeal from the 264th Judicial District Court of
                         Bell County, Texas
                        Cause Number 73,061


                 JOHN LEE BOWMAN, Appellant
                             v.
                 THE STATE OF TEXAS, Appellee


                ANDERS BRIEF IN SUPPORT OF
              COUNSEL'S MOTION TO WITHDRAW




Counsel for Appellant KRISTEN JERNIGAN
J o h n L e e B o w m a n AT TO R N E Y AT L AW
                                 STATE BAR NUMBER 90001898
                                 207 S. AUSTIN AVE.
                                 GEORGETOWN, TEXAS 78626
                                 (512)904-0123
                                 (512) 931-3650 (FAX)
                                 Kristen@txcrimapp.com



              ORAL ARGUMENT NOT REQUESTED
                        IDENTIFICATION OF PARTIES

      Pursuant to Texas Rule of Appellate Procedure 38.1, a complete list of the
names of all interested parties is provided below so the members of this Honorable
Court may at once determine whether they are disqualified to serve or should
recuse themselves from participating in the decision of this case.

Appellant:

John Lee Bowman

Counsel for Appellant:

Kurt Glass (at trial)
408 N. Main
Belton, Texas 76513

Kristen Jernigan (on appeal)
207 S. Austin Ave.
Georgetown, Texas 78626
Counsel for Appellee, The State of Texas:

Henry Garza
Bell County District Attorney

Michael Waldman
Terry Clark
Assistant District Attorneys
1201 Huey Road
P.O. Box 540
Belton, Texas 76513
Trial Court Judge:

The Honorable Martha Trudo

                                        u
                       TABLE OF CONTENTS


I D E N T I F I C AT I O N         OF           PA RT I E S    ii

INDEX              OF                  AUTHORITIES            iv

S TAT E M E N T R E G A R D I N G O R A L A R G U M E N T v i i

S TAT E M E N T              OF          THE         CASE      1

S TAT E M E N T                   OF            FACTS          2

ISSUES                            PRESENTED                    7

PROFESSIONAL                            E VA L U AT I O N      9

POTENTIAL             ERRORS               CONSIDERED         10

CONCLUSION                                                    16

NOTICE                TO                APPELLANT             16

P R AY E R              FOR                  RELIEF           16

C E RT I F I C AT E           OF             SERVICE          17

C E RT I F I C AT E          OF         WORD       COUNT      17

C E RT I F I C AT E           OF             COUNSEL          18




                                   in
                        INDEX OF AUTHORITIES

CASES

A n d e r s v. C a l i f o r n i a , 3 8 6 U . S . 7 3 8 ( 1 9 6 7 ) 7 , 8

Crank v. State, 761 S.W.2d 328 (Tex. Crim. App. 1988) 12

Ethington v. State, 819 S.W.2d 854 (Tex. Crim. App. 1991) 11, 13, 15

Gaines v. State, 479 S.W.2d 678 (Tex. Crim. App. 1972) 15

Hawkins v. State, 112 S.W.3d 340 (Tex. App.-Corpus Christi 2003) 8

Hudson v. State, 675 S.W.2d 507 (Tex. Crim. App. 1984) 11, 13, 15

Jordan v. State 495 S.W.2d 949 (Tex. Crim. App. 1973) 15

Lockhart v. State, 847 S.W.2d 568 (Tex. Crim. App. 1992) 11,12

Luna v. State, 268 S.W.3d 594 (Tex. Crim. App. 2008) 10

McCoy v. Court of Appeals of Wisconsin, District I, 486 U.S. 429 (1988) 7, 8

Mincey       v.   Arizona,        437 U.S. 385     (1978)       10

Montgomery v. State, 810 S.W.2d 372 (Tex. Crim. App. 1992) 11

Rankin v. State, 953 S.W.2d 740 (Tex. Crim. App. 1996) 12

Robinson v. State, 701 S.W.2d 895 (Tex. Crim. App. 1985) 12

Samuel v. State, All S.W.2d 611 (Tex. Crim. App. 1972) 15

Sattiewhite v. State, 786 S.W.2d 271 (Tex. Crim. App. 1989),
                    cert, denied AS9 U.S. 881 (1990) 12

State v. Elrod, 395 S.W.3d 869 (Tex. App.—Austin 2013) 10

                                     iv
Templin v. State, 711 S.W.2d 30 (Tex. Crim. App. 1986) 12

Theus v. State, 845 S.W.2d 874 (Tex. Crim. App. 2002) 14

Tucker v. State, 990 S.W.2d 261 (Tex. Crim. App. 1999) 11, 13, 15

Wilkerson v. State, 736 S.W.2d 656 (Tex. Crim. App. 1987) 11
Wilson v. State, 40 S.W.3d 192 (Tex. App. - Texarkana 2001) 7, 8


STATUTES AND RULES


Te x .     Const,            art.        I,       §         9        10

Te x .      Penal            Code             §       12.42            9

Te x .      Penal            Code             §       46.04            9

Te x .     R.         App.          P.        33.1         11 , 1 3 , 1 5

Te x .      R.           Evid.           404(b)            11 , 1 2 , 1 3

Te x .           R.            Evid.              609                14

U.S.            Const.              Amend.            IV             10
              STATEMENT REGARDING ORAL ARGUMENT

      Pursuant to Texas Rule of Appellate Procedure 39.1, oral argument is not

appropriate in the current case.




                                      vi
                                No. 03-14-00263-CR

                                  In the
                           COURT OF APPEALS
                                 For the
                    THIRD SUPREME JUDICIAL DISTRICT
                                at Austin


                  On Appeal from the 264th Judicial District Court of
                             Williamson County, Texas
                               Cause Number 73,061


                        JOHN LEE BOWMAN, Appellant
                                    v.
                        THE STATE OF TEXAS, Appellee


                      ANDERS BRIEF IN SUPPORT OF
                    COUNSEL'S MOTION TO WITHDRAW


                           STATEMENT OF THE CASE

      On July 23, 2014, Appellant was indicted for the felony offense of unlawful

possession of a firearm by a felon, enhanced for punishment by a prior felony

conviction. (CR: 4, 6). On April 7, 2015, a jury found Appellant guilty and

assessed Appellant's punishment at eighteen years' confinement in the Texas

Department of Criminal Justice - Institutional Division. (CR: 31, 35, 39-40).

Appellant timely filed Notice of Appeal on April 13, 2015. (CR: 47). This

appeal results.
                            STATEMENT OF FACTS

       Karl Ortiz, an investigator with the Bell County District Attorney's Office

told the jury that he obtained a set of fingerprints from Appellant and compared

them to a judgment and sentence from Cause Number 46335 from the 27th District

Court in Bell County. (RR4: 23-25). Ortiz determined that the fingerprint on

the judgment and sentence matched Appellant's. (RR4: 23-25). Ortiz related

that in Cause Number 46335, Appellant was convicted of burglary of a habitation

on September 15, 1999, and was sentenced to twelve years in prison. (RR4:

26-27).

       Veronica Barbosa, a parole officer with the Texas Department of Criminal

Justice - Parole Division, testified that Appellant was released from prison on

January 25, 2008. (RR4: 34). Appellant was on parole until he successfully

completed his parole term on November 10, 2010. (RR4: 35).

       Amy Retz, a records custodian for the Bell County 911 Call Center, stated

that on July 3, 2014, a 911 call came in and was recorded. (RR4: 47). The

caller reported that there were two men with guns in the neighborhood. (RR4:

47).

       Kevin Dallas, a patrol officer with the Bell County Sheriffs Office, told the

jury that at approximately 12:30 a.m. on July 3, 2014, he was dispatched to 2809
Pecan Drive in Bell County. (RR4: 58). The Bell County 911 Communications

Center reported that there was a man pointing a gun at a 911 caller. (RR4: 59).

Dallas also learned that the man pointing the gun was described as a man named

"John Lee" who was wearing a black shirt and riding a bicycle. (RR4: 59-60).

Because of his familiarity with Appellant and the neighborhood, Dallas suspected

the man pointing the gun was Appellant. (RR4: 60). Before he reached 2809

Pecan, Dallas saw Appellant, who was wearing a black shirt, riding a bicycle.

(RR4: 60-61). Appellant had a spotlight in his hand and had a backpack. (RR4:

62). Dallas ordered Appellant to stop and get off of his bicycle. (RR4: 63).

He instructed Appellant to put the backpack on the ground and, according to

Dallas, when he went to pick up the backpack, he felt a shotgun handle inside the

backpack. (RR4: 63). Dallas opened the backpack and found a loaded,

sawed-off .410 shotgun. (RR4: 64, 66). On cross-examination, Dallas

acknowledged that Ann Marie Hunt was riding her bicycle about ten feet in front

of Appellant when Dallas first saw Appellant on his bicycle. (RR4: 69-70).

Hunt was arrested for the offense of deadly conduct for pointing a gun at the 911

caller, Harley Hughling. (RR4: 69-70). At the close of Dallas's testimony, the

State rested its case in chief. (RR4: 72).
      Harley Hughling was called by the defense and testified that he did not

remember calling 911 and was bad with dates, but a woman with the nickname of

"Peggy Sue" pointed a gun at him at his home. (RR5: 8-9). On

cross-examination, Hughling stated that he did remember calling 911 during the

summer of 2014 because someone pointed a gun at him. (RR5: 10). Hughling

had cameras outside his house because the area in which he lived was dangerous

and referred to as "Methville." (RR5: 12). Hughling saw a man and a woman

on bicycles and the woman pointed a gun at his house. (RR5: 14). The

prosecutor then asked if Hughling knew whether Appellant was a member of the

Aryan Brotherhood. (RR5: 16). Hughling responded that he had heard that.

(RR5: 16). The prosecutor asked Hughling if he was on methamphetamine while

he was testifying. (RR5: 16). Hughling responded that he was not but had used

methamphetamine the night before. (RR5: 16).

      Appellant testified in his own defense and related that on July 3, 2014, he

left work on his bicycle with Hunt. (RR5: 39). They bicycled home through

Hughling's neighborhood but never stopped. (RR5: 39). Appellant saw Dallas

pull up so he stopped and got off of his bicycle. (RR5: 39). He put down his

satchel, which was not as large as a backpack. (RR5: 41). Appellant testified

that he did not have a gun in his backpack and is unaware how a shotgun appeared
at the scene. (RR5: 41). In fact, Appellant told Dallas the shotgun was not his.

(RR5: 42). Appellant then told the jury that he knew that he was not allowed to

carry a firearm and that when he was previously convicted, he accepted a plea

agreement because he knew what he had done was wrong. (RR5: 43).

Specifically, he broke into a friend's home and stole marijuana. (RR5: 43).

Appellant explained that he did not do drugs, was not a gang member, and worked

at a ranch. (RR5: 42, 44). On cross-examination, Appellant admitted that he

has a long history of misdemeanors and had been convicted of felony possession of

methamphetamine. (RR5: 44-46). The prosecutor then listed Appellant's

convictions including two counts of theft, three counts of assault bodily injury,

unauthorized use of a motor vehicle, evading arrest in a motor vehicle, unlawful

transfer or a weapon, two counts of unlawfully carrying a weapon, and escape.

(RR5: 53-56). In addition, Appellant admitted that he missed a pre-trial court

date in this case while on bond. (RR5: 63). Appellant was also forced to admit

that on November 27, 2014, he was stopped by the police but took off running in a

pursuit that lasted thirty minutes. (RR5: 67-68). On re-direct examination,

Appellant testified that he was guilty of his previous convictions, fled from the

police, and missed a court date, but did not possess the gun in question in the

present case. (RR5: 69-70). At the close of Appellant's testimony, the defense
rested its case in chief. (RR5: 73).

      On rebuttal, William Hamilton, Jr., a patrol deputy with the Bell County

Police Department, stated that on November 27, 2014, he initiated a traffic stop

due to an expired registration sticker. (RR5: 77). Instead of stopping, the

vehicle sped off, but eventually stopped and the driver, Appellant, fled on foot.

(RR5: 77-78, 82). Hamilton chased Appellant through a wooded area yelling

"Stop, police." (RR5: 80). Hamilton lost track of Appellant, but Appellant was
later stopped and taken into custody by Department of Public Safety Trooper

Matias Falcon. (RR5: 84-85).

      Trooper Falcon testified that on November 27, 2014, he and two other

troopers heard over the radio that Belton police officers were engaged in a foot

chase with a suspect. (RR5: 89). Falcon decided to assist and drove to

Appellant's residence. (RR5: 91). While there, Falcon saw Appellant walking
toward the residence. (RR5: 92). Falcon approached Appellant and asked what

he was doing. (RR5: 92). Appellant responded that he was going for a walk.

(RR5: 92). Falcon confirmed the description of who Belton police were chasing
and "did a felony take down" on Appellant. (RR5: 92). On cross-examination,

Falcon acknowledged that Appellant was not aggressive, obnoxious, or mean

during their encounter. (RR5: 95-96). At the close of Falcon's testimony, both
sides rested and closed. (RR5: 97).

                              ISSUE PRESENTED

      Whether the Instant Appeal Is Frivolous and Without Merit, Such That
              the Undersigned Should Withdraw as Counsel.

      A criminal defense attorney's duty is to zealously represent the interests of

his or her client on appeal. Anders v. California, 386 U.S. 738, 744 (1967). If

the appointed attorney finds the "case to be wholly frivolous, after a conscientious

examination of it, he should so advise the court and request permission to

withdraw." Anders, 386 U.S. at 744.

      Both retained and appointed appellate attorneys have a "duty to withdraw"

as counsel when they conclude that an appeal would be frivolous, but appointed

counsel "is presented with a dilemma because withdrawal is not possible without

leave of court, and advising the court of counsel's opinion that the appeal is

frivolous would appear to conflict with the advocate's duty to the client." McCoy

v. Court of Appeals of Wisconsin, District I, 486 U.S. 429, 437 (1988). "It is well

settled, however, that this dilemma must be resolved by informing the court of

counsel's conclusion." Id. "Under Anders and its progeny, if an appointed

attorney concludes that his client's appeal is without merit, he or she must (1) so

inform the court, (2) seek permission to withdraw, and (3) file a brief 'referring to

anything in the record that might arguably support the appeal.'" Wilson v. State,
40 S.W.3d 192, 196 (Tex. App. - Texarkana 2001).

      As the Supreme Court explained, the attorney's motion to withdraw must,

however, be accompanied by a brief referring to anything in the record that might

arguably support the appeal. Anders, 386 U.S. at 744. A copy of counsel's brief

should be provided to the Appellant and time should be allowed for him to raise

any points that he chooses. Id. Then, the Court, and not counsel, decides, after

a full examination of all the proceedings, whether the case is wholly frivolous.

Id. If it so finds, it may grant counsel's request to withdraw and dismiss the

appeal insofar as federal requirements are concerned, or proceed to a decision on

the merits, if state law so requires. Anders, 386 U.S. at 744. In Texas, an Anders

brief need not specifically advance "arguable" points of error if counsel finds none,

but it must provide record references to the facts and procedural history and set out

pertinent legal authorities. See Hawkins v. State, 112 S.W.3d 340, 343-344 (Tex.

App .-Corpus Christi 2003). The attorney's duty to withdraw is based upon his or

her professional and ethical responsibilities as an officer of the court not to burden

the judicial system with false claims, frivolous pleadings, or burdensome time

demands. McCoy, 486 U.S. at 436. The Supreme Court instructs: "Neither paid

nor appointed counsel may deliberately mislead the court with respect to either the

facts or the law, or consume the time and the energies of the court or the opposing
party by advancing frivolous arguments. An attorney, whether appointed or paid,
is therefore under an ethical obligation to refuse to prosecute a frivolous appeal."

Id.

                        PROFESSONAL EVALUATION

      Counsel would respectfully show the Court of Appeals that the instant

appeal is frivolous and without merit, for the following reasons:
      The trial court had jurisdiction over the present felony case and venue was

proper in Bell County, where the offense was alleged to have occurred. Appellant

was found guilty by a jury of the felony offense of unlawful possession of a

firearm by a felon and was sentenced to eighteen years in prison. See Tex. Penal

Code § 46.04(a)(2). The punishment range for that offense is that of a third

degree felony. See Tex. Penal Code § 46.04(e). However, Appellant's

punishment range was enhanced by a prior felony conviction to that of a second

degree felony. See Tex. Penal Code § 12.42(a).
      Prior to trial, Appellant was admonished as to the proper range of

punishment he faced and the charges against him. (RR2: 4-5). In addition, the

Court explained Appellant's options to him including a jury trial, a jury trial where

the Court assessed punishment, a bench trial, an open plea, or a plea bargain.

(RR2: 5-7). Appellant indicated that he understood his options and then rejected
the State's plea offer often years in prison on the record. (RR2: 8-9). Appellant

further stated his decision to go forward with a jury trial and have the jury assess

punishment. (RR2:8-9)

              POTENTIAL ERRORS CONSIDERED BY COUNSEL

         Counsel considered the following point of errors on appeal:

         (1) Whether the search of Appellant's backpack violated his Fourth
              Amendment Right against Illegal Search and Seizure.

         "The Fourth Amendment to the United States Constitution and Article I,

Section 9 of the Texas Constitution protect individuals against unreasonable

searches and seizures." State v. Elrod, 395 S.W.3d 869, 877 (Tex. App.—Austin

2013), citing U.S. CONST. AMEND. IV; Tex. Const, art. I, § 9; Mincey v. Arizona,

437 U.S. 385, 390 (1978); Luna v. State, 268 S.W.3d 594, 603 (Tex. Crim. App.

2008).

         While it appears Dallas may have had reasonable suspicion to detain

Appellant, he articulated no reason for searching Appellant's property. However,

counsel did not file a Motion to Suppress and did not object to Dallas's testimony

regarding his search of Appellant's backpack.

         It is well-settled that as a prerequisite to presenting a point of error for

appellate review, the record must show that the complaint in question was made to

the trial court by a timely request, objection, or motion, and the trial court ruled on

                                           10
the request, objection, or motion. Tex. R. App. P. 33.1; Tucker v. State, 990 S.W.2d
261, 262 (Tex. Crim. App. 1999). Further, a party must continue to object every

time the evidence he seeks to exclude is offered. Ethington v. State, 819 S.W.2d
854, 858 (Tex. Crim. App. 1991); Hudson v. State, 675 S.W.2d 507, 511 (Tex.

Crim. App. 1984).

      Because error was not preserved with respect to this issue, and the trial court

was not afforded the opportunity to rule on this issue, Counsel cannot, in good

faith, raise a point of error challenging the admissibility of Appellant's prior

convictions. See Tex. R. App. P. 33.1.

      (2) Whether extraneous offense evidence that Appellant used
           methamphetamine and was a member of the Aryan Brotherhood was
           admissible at the guilt or innocence stage of trial.

      A Defendant is to be tried only on the crimes alleged in the indictment and

not for being a criminal generally. Wilkerson v. State, 736 S.W.2d 656, 659 (Tex.

Crim. App. 1987). Therefore, evidence of extraneous offenses or bad acts

committed by the defendant may not be introduced during the guilt or innocence

portion of the trial to show the Defendant acted in conformity with his criminal

nature. Lockhart v. State, 847 S.W.2d 568, 570 (Tex. Crim. App. 1992);

Montgomery v. State, 810 S.W.2d 372, 386 (Tex. Crim. App. 1992); Tex. R. Evid.

404(b). This is because evidence of extraneous offenses "is inherently


                                         11
prejudicial, tends to confuse the issues in the case, and forces the accused to defend

himself against charges which he had not been notified would be brought against

him." Crank v. State, 161 S.W.2d 328, 341 (Tex. Crim. App. 1988).

      The Court of Criminal Appeals has consistently held that the introduction of

extraneous offenses to the jury is inherently "prejudicial," and hence, harms the

defendant, because it requires the defendant to defend against not only the offense

charged but also his uncharged actions. See Sattiewhite v. State, 786 S.W.2d 271,

285 (Tex. Crim. App. 1989), cert, denied 489 U.S. 881 (1990); Robinson v. State,

701 S.W.2d 895, 899 (Tex. Crim. App. 1985). The admission of extraneous

offenses also prejudices the defendant because of jurors' natural inclination to infer

guilt to the charged offense from the extraneous offenses. See Lockhart, 847
S.W.2d at 570; Templin v. State, 711 S.W.2d 30, 32 (Tex. Crim. App. 1986).

      An extraneous offense includes any act of misconduct, whether resulting in

prosecution or not, that is not alleged in the indictment. Rankin v. State, 953
S.W.2d 740, 741 (Tex. Crim. App. 1996).

      Additionally, Texas Rule of Evidence 404(b) provides:

      Evidence of other crimes, wrongs or acts is not admissible to prove
      the character of a person in order to show action in conformity
      therewith. It may, however, be admissible for other purposes, such as
      proof of motive, opportunity, intent, preparation, plan, knowledge,
      identity, or absence of mistake or accident, provided that upon timely
      request by the accused in a criminal case, reasonable notice is given in

                                          12
      advance of trial of intent to introduce in the State's case-in-chief such
      evidence other than that arising in the same transaction.

Tex. R. Evid. 404(b).

      In the present case, the prosecutor elicited testimony from Hughling that

Appellant was a member of the Ayran Brotherhood Gang. (RR5: 16). Further,

an officer was allowed to testify that another officer asked Appellant "you still on

that stuff?" (referring to methamphetamine) and Appellant responded he had been

off of it for a month. (RR5: 94). Trial counsel did not object to either of these

exchanges.

      It is well-settled that as a prerequisite to presenting a point of error for

appellate review, the record must show that the complaint in question was made to

the trial court by a timely request, objection, or motion, and the trial court ruled on

the request, objection, or motion. Tex. R. App. P. 33.1; Tucker v. State, 990 S.W.2d
261, 262 (Tex. Crim. App. 1999). Further, a party must continue to object every

time the evidence he seeks to exclude is offered. Ethington v. State, 819 S.W.2d
854, 858 (Tex. Crim. App. 1991); Hudson v. State, 615 S.W.2d 507, 511 (Tex.

Crim. App. 1984).

      Because error was not preserved with respect to this issue, and the trial court

was not afforded the opportunity to rule on this issue, Counsel cannot, in good

faith, raise a point of error challenging the admissibility of Appellant's prior

                                          13
convictions. See Tex. R. App. P. 33.1.

      (3) Whether evidence of Appellant's lengthy criminal history was
           admissible at the guilt or innocence phase of trial.

      Texas Rule of Evidence 609 provides that evidence that a witness has been

convicted of a crime shall be admitted only if the crime was a felony or involved

moral turpitude and the Court determines that the probative value of the admitted

convictions outweighs its prejudicial effect. Tex. R. Evid. 609, Theus v. State,

845 S.W.2d 874, 879-80 (Tex. Crim. App. 2002). In addition, Texas Rule of

Evidence 609 imposes a time limit often years for admissibility of evidence of any

convictions without a finding from the trial court that the probative value of the

conviction, supported by specific facts and circumstances substantially outweighs

its prejudicial effect. Tex. R. Evid. 609, Theus, 845 S.W.2d 879-80).

      It appears that many of Appellant's prior convictions that were put before

the jury are misdemeanors and/or are outside of the ten year limit for admissibility

pursuant to Texas Rule of Evidence 609. However, trial counsel did not file a
Motion in Limine or a Motion to Testify without Impeachment of Prior

Conviction1 and failed to object each time the prosecutor elicited testimony

regarding Appellant's prior convictions.

1 In Theus, counsel filed a "Motion to Testify Free from Impeachment of Prior Conviction,"
when challenging the admissibility of prior convictions under Rule of Evidence 609. See
77iews,845S.W.2dat877.

                                           14
      It is well-settled that as a prerequisite to presenting a point of error for

appellate review, the record must show that the complaint in question was made to

the trial court by a timely request, objection, or motion, and the trial court ruled on

the request, objection, or motion. Tex. R. App. P. 33.1; Tucker v. State, 990 S.W.2d
261, 262 (Tex. Crim. App. 1999). Further, a party must continue to object every

time the evidence he seeks to exclude is offered. Ethington v. State, 819 S.W.2d
854, 858 (Tex. Crim. App. 1991); Hudson v. State, 675 S.W.2d 507, 511 (Tex.

Crim. App. 1984).

      Because error was not preserved with respect to this issue, and the trial court

was not afforded the opportunity to rule on this issue, Counsel cannot, in good

faith, raise a point of error challenging the admissibility of Appellant's prior

convictions. See Tex. R. App. P. 33.1.

      (4) Whether Appellant's sentence exceeded the proper range of
      punishment.

      It is counsel's opinion that the punishment assessed was not excessive

because Appellant's punishment fell within the statutory punishment range for the

offense alleged. A punishment which falls within the statutory range is not

excessive, cruel, or unusual. Gaines v. State, 479 S.W.2d 678, 679 (Tex. Crim.

App. 1972); See also Jordan v. State 495 S.W.2d 949, 952 (Tex. Crim. App.

1973); Samuel v. State, All S.W.2d 611,614 (Tex. Crim. App. 1972).

                                          15
                                  CONCLUSION

      There are no points of error, which, in good conscience, could be raised in

this appeal.

                           NOTICE TO APPELLANT

      The undersigned has forwarded a copy of this motion to withdraw and a

letter explaining Appellant's rights, as well as the procedures to be followed when

a brief is filed by counsel indicating that the appeal is frivolous and without merit,

to Appellant. The letter also informs Appellant of his right to file a pro se

petition for discretionary review. In addition to the letter, the undersigned has
also forwarded to Appellant a Motion for Pro Se Access to the Appellate Record

so that Appellant can obtain the necessary records to file a brief, should he choose

to do so. A true and correct copy of such letter is attached hereto.

                                     PRAYER

      WHEREFORE, PREMISES CONSIDERED, Kristen Jernigan,

court-appointed counsel for Appellant in the above styled and numbered cause

respectfully prays that, after providing Appellant an opportunity to submit a. pro se

brief, this Honorable Court of Appeals will review the appellate record to make an

independent determination of whether there are grounds upon which to appeal. The

undersigned also prays that the Court will grant this motion to withdraw.


                                          16
                                            Respectfully submitted,

                                                 /s/ Kristen Jernigan
                                            KRISTEN JERNIGAN
                                            State Bar Number 90001898
                                            207 S. Austin Ave.
                                            Georgetown, Texas 78626
                                            (512)904-0123
                                            (512) 931-3650 (fax)
                                            Kristen@txcrimapp.com


                        CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the

foregoing Anders Brief in support of Counsel's Motion to Withdraw has been

mailed on November 30, 2015, to the Bell County District Attorney's Office, 1201

Huey Road, Belton, Texas 76513.


                                              "/s/" Kristen Jernigan
                                    Kristen Jernigan


                     CERTIFICATE OF WORD COUNT

      The undersigned hereby certifies that the foregoing document consists of

5,718 words in compliance with Texas Rule of Appellate Procedure 9.4.



                                              "/s/" Kristen Jernigan
                                    Kristen Jernigan


                                       17
                               No. 03-15-00263-CR

                                 In the
                          COURT OF APPEALS
                                For the
                   THIRD SUPREME JUDICIAL DISTRICT
                               at Austin


                On Appeal from the 264th Judicial District Court of
                              Bell County, Texas
                             Cause Number 73061


                       JOHN LEE BOWMAN, Appellant
                                   v.
                       THE STATE OF TEXAS, Appellee


                         CERTIFICATE OF COUNSEL


       In compliance with the requirements of Anders v. California, 386 U.S. 378

(1967), I, Kristen Jernigan, court-appointed counsel for Appellant, John Lee

Bowman, in the above-referenced appeal, do hereby verify, in writing, to the Court

that I have:

       1. notified Appellant that I filed a motion to withdraw as counsel with an

accompanying Anders brief, and provided a copy of each to Appellant;

       2. informed Appellant of his right to file a pro se response identifying what

he believes to be meritorious grounds to be raised in his appeal, should he so


                                         18
desire;

      3. advised Appellant of his right to review the appellate record, should he

wish to do so, preparatory to filing that response;

      4. explained the process for obtaining the appellate record, provided a

Motion for Pro Se Access to the Appellate Record lacking only Appellant's

signature and the date, and provided the mailing address for this Court; and

      5. informed Appellant of his right to seek discretionary review pro se should

this Court declare his appeal frivolous.

                                                Respectfully submitted,

                                                /s/ Kristen Jernigan


                                                Kristen Jernigan




                                           19
                            Kristen Jernigan
                         Attorney at Law
            207 S. Austin Ave., Georgetown, Texas 78626
            (512) 904-0123 (OFFICE) (512) 931-3650 (Fax)
                     Kristen@txcrimapp.com



November 30, 2015


John Lee Bowman
TDCJ ID No. 01994059
Hutchins Unit
1500E. LangdonRd.
Dallas, Texas 75241

VIA CERTIFIED MAIL 7013 2250 0000 950 1837

Dear Mr. Bowman:

       Enclosed, please find a copy of the Anders Brief and Motion to Withdraw as
Counsel I have prepared and filed in your case. After a diligent search of both the
Clerk's Record and the Reporter's Record in your case and the applicable law, it is
my opinion that no reversible error occurred during your trial.
       Whenever appellate counsel files a motion such as this, the law provides the
Appellant the right to review the record of the proceedings and file any brief which
he or she deems necessary. Because I have submitted such a brief, you now have
the right to review the record of your trial and file any brief which you deem
necessary. The brief must be filed within thirty days of today's date, unless you
file a Motion for Extension of Time to file your pro se brief.

       In order to obtain the appellate record to prepare your brief, I have attached a
Motion for Pro Se Access to the Appellate Record for you to file. You must sign
and date the motion and mail it to the Court of Appeals within ten days of the date
of this letter to this address:
Third Court of Appeals:

Hon. Jeffrey Kyle
Third Court of Appeals
P.O. Box 12547
Austin, Texas 78711

       Should the Court of Appeals ultimately rule your appeal was frivolous, and
affirm your conviction and sentence, you may file a Pro Se Petition for
Discretionary Review with the Texas Court of Criminal Appeals. The address to
file your petition is:

Texas Court of Criminal Appeals:

Hon. Abel Acosta
Clerk of The Court
Texas Court of Criminal Appeals
P.O. Box 12308
Austin, Texas 78711

      You must file your petition within thirty days of the date of the Court of
Appeals' opinion or request an extension of time to file your petition. Be sure to
attach a copy of the Court's opinion to your petition should you choose to file one.

      Feel free to write me if you have any questions. I will do my best to answer
any questions you may have.

                                             Sincerely,
                                             /s/ Kristen Jernigan

                                             Kristen Jernigan
                               No. 03-15-00263-CR

                                In the
                         COURT OF APPEALS
                               For the
                  THIRD SUPREME JUDICIAL DISTRICT
                              at Austin


               On Appeal from the 264th Judicial District Court of
                             Bell County, Texas
                            Cause Number 73061


                       JOHN LEE BOWMAN, Appellant
                                   v.
                       THE STATE OF TEXAS, Appellee


       MOTION FOR PRO SE ACCESS TO APPELLATE RECORD


      TO THE HONORABLE JUSTICES OF THE THIRD COURT OF

APPEALS:

      COMES NOW, John Lee Bowman, Appellant herein, and files this, his

Motion for Pro Se Access to Appellate Record. In support of said motion,

Appellant would show the Court the following:

      Appointed Counsel for Appellant has filed an Anders Brief and Motion to

Withdraw. Pursuant to the Texas Court of Criminal Appeals' recent decision in

Kelly v. State, No. PD-0702-13 (Delivered June 25, 2014), Appellant now requests

access to the appellate record for the preparation of his pro se response.
                                 PRAYER

     WHEREFORE, PREMISES CONSIDERED, Appellant respectfully

requests that this Court grant his Motion for Pro Se Access to the Appellate
Record.

                                  Respectfully submitted,



                                  John Lee Bowman

                                  DATE: